                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11        TALA RUSSELL,                                     Case No. 18-cv-04525-EMC (LB)
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                              DISCOVERY ORDER; NOTICE AND
                                  13                  v.                                      ORDER REGARDING DISCOVERY
                                                                                              PROCEDURES
                                  14        KRONOS INCORPORATED,
                                                                                              Re: ECF No. 48
                                  15                       Defendant.

                                  16

                                  17         The court held a discovery hearing on October 24, 2019 regarding the disputes raised in the

                                  18   parties’ joint discovery letter1 and issues this order to memorialize the rulings on the record.

                                  19         First, Kronos represented that it fully responded to the plaintiff’s discovery requests and

                                  20   produced what it has, with the substantial caveat that it does not have the plaintiff’s emails or

                                  21   Mike Solomon’s emails due to its document-retention policy.2 Under that policy, Kronos deletes

                                  22   all employees’ emails 30 days after termination of employment.3 Kronos clarified at the hearing

                                  23   that the issue is not the expense of restoration of emails and instead is the impossibility of

                                  24   restoring them.

                                  25

                                  26   1
                                        Joint Letter – ECF No. 48. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Id. at 1–3 (summarizing dispute).
                                  28   3
                                           Id. at 1, 3.

                                       ORDER – No. 18-cv-04525-EMC (LB)
                                   1         It is the court’s understanding from today’s hearing that Kronos has produced what it can (e.g.,

                                   2   emails between the plaintiff and her still-employed former supervisor). In any event, under

                                   3   General Order 71, which is self-executing, Kronos must produce all communications between the

                                   4   plaintiff’s managers and supervisors and the defendant’s human-resources representatives

                                   5   concerning the factual allegations or claims at issue. Gen. Order 71 pt. 2(2)(a). If Kronos has

                                   6   complied with this obligation, then the court can order no further production, but the court

                                   7   emphasizes that Kronos must comply with General Order 71.

                                   8         Because the document-retention policy resulted in Kronos’s inability to fully comply with

                                   9   General Order 71, the court ordered Kronos to produce its document-retention policy. More

                                  10   specifically, under General Order 71, Kronos must produce all communications between the

                                  11   plaintiff and the defendant concerning the factual allegations or claims at issue. Id. But Kronos

                                  12   (possibly) cannot comply with this obligation because — under its document-retention policy —
Northern District of California
 United States District Court




                                  13   Kronos no longer has the emails of its departed employees. Kronos opposed the plaintiff’s request

                                  14   to produce the document-retention policy and argued that the plaintiff did not (1) diligently pursue

                                  15   the email discovery and (2) never made a formal document request.4 As to diligence, again,

                                  16   General Order 71 is self-executing. As to the need for a formal document request, parties

                                  17   exchange this information as part of the general discovery meet-and-confer process without the

                                  18   need for formal “discovery-on-discovery” requests. Cf. Apple, Inc. v. Samsung Elecs. Co. Ltd., No.

                                  19   12-CV-0630-LHK (PSG), 2013 WL 1942163, at *1, *3 (N.D. Cal. May 9, 2013) (ordering third-

                                  20   party subpoena recipient to produce information about adequacy of its searches after requesting

                                  21   party asked for this information “not as part of a formal Request for Production nor as an

                                  22   Interrogatory but rather as a request following a meet-and-confer”).

                                  23         Second, the plaintiff challenges Kronos’s failure to produce her job application.5 Kronos

                                  24   responded that it “made several searches” for it over the course of several months and was “unable

                                  25

                                  26
                                       4
                                  27       Id. at 2–3.
                                       5
                                           Id. at 2.
                                  28

                                       ORDER – No. 18-cv-04525-EMC (LB)                   2
                                   1   to locate it.”6 The court is not in a position to second-guess the diligence of Kronos’s search. That

                                   2   said, this is another reason that the court ordered Kronos to produce its document-retention policy.

                                   3   Kronos also contended that the application did not have real significance to the lawsuit,7 but under

                                   4   General Order 71, a defendant must turn over the plaintiff’s personnel file. Gen. Order 71 pt.

                                   5   2(2)(d).

                                   6         Third, the plaintiff asked for Kronos’s financial information, which is relevant to her punitive-

                                   7   damages claim.8 Kronos did not dispute its relevancy, but it conditioned its production on the

                                   8   plaintiff’s agreement to produce her financial information (pursuant to a trial subpoena) because it

                                   9   too claims punitive damages for its counterclaims, which are predicated on the plaintiff’s alleged

                                  10   unlawful recording of telephone calls in 2017, in violation of California and Massachusetts law.9

                                  11   The court ordered Kronos to produce its financial information because it cannot condition its

                                  12   discovery production on its view of the plaintiff’s reciprocal discovery obligation.
Northern District of California
 United States District Court




                                  13         Fourth, the final, related issue is whether Kronos can have the plaintiff’s financial information.

                                  14   The plaintiff resists the production — which (again) Kronos asked for by way of a trial subpoena

                                  15   — because “issues concerning a trial subpoena are premature, Plaintiff’s financial condition is

                                  16   irrelevant, and Defendant failed to request such documents despite Defendant propounding a

                                  17   second request for documents after it filed its counterclaim.”10

                                  18         As to the timeliness of the request, Kronos said that it did not learn about the recordings until

                                  19   plaintiff’s counsel produced them on June 14, 2019.11 The trial judge did not authorize the filing

                                  20   of the counterclaim until August 28, 2019.12 Fact discovery ended October 15, 2019.13 The letter

                                  21   brief was filed on October 18, 2019, within the seven days contemplated by Civil Local Rule 37-3.

                                  22
                                       6
                                  23       Id. at 3.
                                       7
                                           Id.
                                  24   8
                                           Id. at 2.
                                  25   9
                                           Id.; see Countercomplaint – ECF No. 45 at 3–6.
                                  26
                                       10
                                            Joint Letter – ECF No. 48 at 2.
                                       11
                                            Countercomplaint – ECF No. 45 at 3 (¶ 9).
                                  27   12
                                            Order – ECF No.
                                  28   13
                                            Civil Minutes – ECF No. 37.

                                       ORDER – No. 18-cv-04525-EMC (LB)                     3
                                   1   The court cannot tell from the joint letter when Kronos raised the issue of discovery (by trial

                                   2   subpoena), but given the date that the parties filed the joint letter, it almost certainly was before

                                   3   the discovery cut-off. Given the tight timing between the authorization of the countercomplaint on

                                   4   August 28 and the end of discovery, the court does not preclude the discovery because of the

                                   5   timing and instead concludes — on this record — that the issue was fairly raised before fact

                                   6   discovery closed. Moreover, meeting and conferring about the appropriate mechanisms for

                                   7   disclosing relevant evidence — especially on tight time frames — is the kind of collaboration that

                                   8   the court encourages, which further militates in favor of not precluding discovery that was raised

                                   9   on a tight time frame before fact discovery closed.

                                  10         As to the availability of punitive damages, the parties did not cite any cases but the court’s

                                  11   quick, independent research revealed that — under California law — punitive damages do not

                                  12   appear to be available. See Bona Fide Conglomerate, Inc. v. SourceAmerica, No. 3:14-cv-00751-
Northern District of California
 United States District Court




                                  13   GPC-DHB, 2016 WL 3543699, at *10 (S.D. Cal. June 29, 2016) (dismissing counterclaim for

                                  14   punitive damages under Cal. Penal Code § 632 because “[counterdefendant] does not cite and the

                                  15   Court is not aware of any cases where punitive damages have been awarded”); Powell v. Union

                                  16   Pac. R.R. Co., No. CIV. S-09-1857 KJM-CKD, 2012 WL 3647715, at *5 (E.D. Cal. Aug. 22,

                                  17   2012) (holding that plaintiff is not entitled to punitive damages under Cal. Penal Code § 637.2).

                                  18   But Kronos also claims a violation of Massachusetts law based on the allegedly surreptitious audio

                                  19   recording.14 Kronos said (at the hearing) that (1) the plaintiff (who made the calls from Oakland to

                                  20   — apparently — Massachusetts) contends that California law does not apply, which is why it pled

                                  21   a claim for relief under Massachusetts law, and (2) under the relevant Massachusetts statute,

                                  22   punitive damages are available. See Mass. Gen. Laws ch. 272, § 99.15 The plaintiff’s counsel

                                  23   responded (at the hearing) that she disputed that punitive damages were available. Given that the

                                  24   parties did not cite cases or brief the issue, the court does not rule dispositively on this record and

                                  25   instead directs the parties to confer and, if they cannot resolve this dispute, to submit a joint letter

                                  26
                                  27   14
                                            Countercomplaint – ECF No. 45 at 5.
                                  28   15
                                            Id. (the statutory basis for the claim).

                                       ORDER – No. 18-cv-04525-EMC (LB)                     4
                                   1   that cites relevant authority. That said, the court notes that the civil-remedies section of the

                                   2   Massachusetts statute provides for punitive damages. Id. § 99(Q) (remedies include (1) actual

                                   3   damages but not less than liquidated damages of $100 per day for each day of violation or $1,000,

                                   4   whichever is higher, (2) punitive damages, and (3) reasonable attorney’s fees and other litigation

                                   5   disbursements reasonably incurred). That apparently makes the plaintiff’s financial information

                                   6   relevant. Also, Kronos asks for the financial information only at trial by way of a trial subpoena,

                                   7   which addresses the plaintiff’s concern that the issue is premature.16

                                   8         Going forward, if any further discovery disputes arise, the parties must comply with the

                                   9   undersigned’s standing order (attached). The dispute procedures in it require, among other things,

                                  10   that if a meet-and-confer by other means does not resolve the parties’ dispute, lead counsel for the

                                  11   parties must meet and confer (in person if counsel are local, or by telephone if they are not) and

                                  12   then submit a joint letter brief with information about any unresolved disputes. The letter brief
Northern District of California
 United States District Court




                                  13   must be filed under the Civil Events category of “Motions and Related Filings > Motions –

                                  14   General > Discovery Letter Brief.” After reviewing the joint letter brief, the undersigned will

                                  15   evaluate whether further proceedings are necessary, including any further briefing or argument.

                                  16

                                  17         IT IS SO ORDERED.

                                  18         Dated: October 25, 2019

                                  19                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  20                                                     United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   16
                                            Joint Letter – ECF No. 48 at 2–3.

                                       ORDER – No. 18-cv-04525-EMC (LB)                   5
